        Case 2:20-cv-00192-JFW-AS Document 16 Filed 08/25/20 Page 1 of 2 Page ID #:96

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL
   No.           CV20-00192-JFW (AS)                                   Date    August 25, 2020
   Title         Charles E. Crayon v. Debbie Asuncion, et al.



   Present: The Honorable        Alka Sagar, United States Magistrate Judge
                 Alma Felix                                                 Not reported
                Deputy Clerk                                         Court Reporter / Recorder
           Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Not present                                         Not present
   Proceedings (In Chambers):                  ORDER TO SHOW CAUSE RE LACK OF
                                               PROSECUTION


       On June 26, 2020, the Court issued an Order dismissing the First Amended Complaint in
this action with leave to amend and directed Plaintiff to file a Second Amended Complaint no
later than thirty days, or July 26, 2020, if he still wished to pursue this action. (Dkt. No. 14).
Plaintiff was “explicitly cautioned that failure to timely file a Second Amended Complaint may
result in a recommendation that this action, or portions thereof, be dismissed with prejudice for
failure to prosecute and/or failure to comply with court orders. See Fed. R. Civ. P. 41(b).” Id.,
at 9.
      To date, Plaintiff has failed to file a Second Amended Complaint or seek additional time
to do. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing, no later than
September 15, 2020, why this action should not be dismissed with prejudice for failure to
prosecute. This Order will be discharged upon the filing of a Second Amended Complaint that
complies with the Court’s previous orders or upon the filing of a declaration under penalty of
perjury stating why Plaintiff is unable to file a Second Amended Complaint. A copy of the
Court’s June 26, 2020 Order, (Dkt No. 14), is attached for Plaintiff’s convenience.

      If Plaintiff no longer wishes to pursue this action, he may request a voluntary dismissal
pursuant to Federal Rule of Civil Procedure 41(a)(1). A notice of dismissal form is attached for




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                Page 1 of 2
        Case 2:20-cv-00192-JFW-AS Document 16 Filed 08/25/20 Page 2 of 2 Page ID #:97

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL
   No.          CV20-00192-JFW (AS)                                       Date       August 25, 2020
   Title        Charles E. Crayon v. Debbie Asuncion, et al.

Plaintiff’s convenience. Plaintiff is warned that a failure to timely respond to this Order will
result in a recommendation that this action be dismissed with prejudice under Federal Rule of
Civil Procedure 41(b) for failure to prosecute and obey court orders.

         IT IS SO ORDERED.

cc:      John F. Walter, United States District Judge


                                                                                 0       :   00
                                                   Initials of Preparer                AF




CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                        Page 2 of 2
